DETAILED ACTION
This office action is in response to applicant’s filing dated May 13, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 19, 21, 24-30, and 32-36 is/are pending in the instant application.  Acknowledgement is made of Applicant's amendments and remarks filed May 13, 2022.  Acknowledgement is made of Applicant's amendment of claims 19, 24, and 30; and cancelation of claims 1-18, 20, 22, 23, and 31.
Applicants elected without traverse Chemical Formula 4 (WCI-1031):

    PNG
    media_image1.png
    204
    489
    media_image1.png
    Greyscale

as the elected compound of Chemical Formula (1) species and dermatitis as the elected inflammatory disease species in the reply filed on October 5, 2020.  WCI-1031 is found free of prior art, thus examination has been expanded to encompass the full scope of Chemical Formula (1).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jongwon Kim on July 26, 2022.
The application has been amended as follows: 
The claims have been amended as follows:
19. 	(Currently Amended) A method for treating dermatitis, comprising administering to a subject in need thereof an effective amount of a compound represented by a following Chemical Formula 1, a stereoisomer thereof, or a pharmaceutically acceptable salt thereof: 
[Chemical Formula 1]

    PNG
    media_image2.png
    172
    340
    media_image2.png
    Greyscale

wherein in the Chemical Formula 1, [[R1]] R1 is methyl or -(CH2)m(C=O)OR2, where R2 is methyl or ethyl, and m is 0, 1, 2 or 3.

30.  (Currently Amended)  A method for alleviating skin inflammation caused by dermatitis, comprising applying to a subject in need thereof an effective amount of a compound represented by a following Chemical Formula 1, a stereoisomer thereof, or a pharmaceutically acceptable salt thereof: 
[Chemical Formula 1]

    PNG
    media_image3.png
    189
    369
    media_image3.png
    Greyscale

wherein in the Chemical Formula 1, [[R1]] R1 is methyl or -(CH2)m(C=O)OR2, where R2 is methyl or ethyl, and m is 0, 1, 2 or 3.

33. 	(Currently Amended) The method of claim 30, wherein the method for alleviating skin inflammation alleviates [[of]] dermatitis in skin.

Conclusion
Claims 19, 21, 24-30, and 32-36 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628 

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628